                                                                        JS-6
Case 2:20-cv-05424-PA-SP Document 27 Filed 09/17/20 Page 1 of 1 Page ID #:281



  1                                 UNITED STATES DISTRICT COURT
  2                                CENTRAL DISTRICT OF CALIFORNIA
  3
  4
      BRYAN COBB, an individual,     )               Case No. 2:20-cv-05424-PA-(SPx)
  5   KRISTIN COBB, an individual,   )               [Filed: February 7, 2020]
  6                                  )               (Removed from Ventura County
                   Plaintiffs,       )               Superior Court - Case No. 56-2020-
  7                                  )               00539818-CU-BC-VTA)
            v.                       )
  8                                  )
                                                     Hon. Percy Anderson
  9   SUBARU OF AMERICA, INC., A New )               Courtroom 9A
                                     )
 10   Jersey Corporation; and DOES 1 )
                                     )
 11   through 20, inclusive,         )
 12                                  )
                         Defendants. )               ORDER ON JOINT
 13                                  )               STIPULATION FOR ORDER
                                     )               DISMISSING ACTION WITH
 14                                  )               PREJUDICE
 15
 16            The Court has reviewed the Joint Stipulation for Order Dismissing the
 17   Action with Prejudice, and hereby orders as follows:
 18            The parties have stipulated that the action should be dismissed with
 19   prejudice. Accordingly, the entire action is dismissed with prejudice pursuant to
 20   Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
 21   costs and attorneys’ fees.
 22
 23             IT IS SO ORDERED.
 24
 25   DATED: September 17, 2020
                                                     Honorable Percy Anderson
 26                                                  United States District Judge
 27
 28
 29   365.531.TG - 00502878.DOCX            1                        2:20-cv-05424-PA-(SPx)
            [PROPOSED] ORDER ON JOINT STIPULATION FOR ORDER DISMISSING ACTION WITH
 30                                        PREJUDICE
 31
